Citation Nr: 0734984	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  07-01 023	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1. Entitlement to service connection for heart disease, 
coronary artery disease, to include as due to exposure to 
Agent Orange.  

2. Entitlement to service connection for hypertension to 
include as due to exposure to Agent Orange.  

3. Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities to include as 
due to exposure to Agent Orange.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1970 to February 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In August 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  


FINDINGS OF FACT

1. Heart disease, coronary artery disease, was not 
affirmatively shown to have had onset during service; heart 
disease, coronary artery disease, as a chronic disease, was 
not manifested to a compensable degree within one year from 
the date of separation from service; heart disease, coronary 
artery disease, first diagnosed after service beyond the one-
year presumptive period for heart disease, coronary artery 
disease, as a chronic disease, is unrelated to an injury, 
disease, or event of service origin; and heart disease, 
coronary artery disease, is not a disease subject to 
presumptive service connection due to exposure to Agent 
Orange. 

2. Hypertension was not affirmatively shown to have had onset 
during service; hypertension as a chronic disease was not 
manifested to a compensable degree within one year from the 
date of separation from service; hypertension, first 
diagnosed after service beyond the one-year presumptive 
period for hypertension as a chronic disease, is unrelated to 
an injury, disease, or event of service origin; and 
hypertension is not a disease subject to presumptive service 
connection due to exposure to Agent Orange. 



3. Peripheral neuropathy of the upper and lower extremities 
was not affirmatively shown to have had onset during service; 
peripheral neuropathy of the upper and lower extremities as a 
chronic disease was not manifested to a compensable degree 
within one year from the date of separation from service; 
peripheral neuropathy of the upper and lower extremities, 
first diagnosed after service beyond the one-year presumptive 
period for peripheral neuropathy of the upper and lower 
extremities as a chronic disease, is unrelated to an injury, 
disease, or event of service; and peripheral neuropathy of 
the upper and lower extremities, that is not transient, 
peripheral neuropathy, is not a disease subject to 
presumptive service connection due to exposure to Agent 
Orange.


CONCLUSIONS OF LAW

1. Heart disease, coronary artery disease, to include as due 
to exposure to Agent Orange was not incurred in or aggravated 
by service; and service connection for heart disease, 
coronary artery disease, as a chronic disease, may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2007).

2. Hypertension to include as due to exposure to Agent Orange 
was not incurred in or aggravated by service; and service 
connection for hypertension as a chronic disease may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2007).  

3. Peripheral neuropathy of the upper and lower extremities 
to include as due to exposure to Agent Orange was not 
incurred in or aggravated by service; and service connection 
for peripheral neuropathy of the upper and lower extremities 
as a chronic disease may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in April 2006.  The veteran was notified of the evidence 
needed to substantiate the claims of service connection, 
namely, evidence of an injury or disease in service or event 
in service, causing injury or disease or evidence of current 
disability; evidence of current disability, and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  



The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession.  The notice included the provisions for the 
effective date of the claims and the degree of disability 
assignable. 

As for content of the VCAA notice, the document complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim).  

For these reasons, the Board finds that the duty to notify 
under the VCAA has been fully satisfied. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained service medical 
records and VA records.  The veteran has not identified any 
other pertinent records to include private medical records 
for the RO to obtain on his behalf.  

VA has not conducted medical inquiry in an effort to 
substantiate the claims of service connection because of the 
lack of evidence to establish that the veteran suffered an 
event, injury, or disease in service, related to the claims 
of service connection.  38 C.F.R. § 3.159(c)(4)(B).  

As the veteran has not identified any additionally available 
evidence for consideration, and as no additional evidence 
remains to be obtained, no further assistance to the veteran 
is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection 


Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Where a veteran, who served for ninety days on active duty, 
develops heart disease, coronary heart disease, hypertension, 
or organic disease of the central nervous system, peripheral 
neuropathy, to a degree of 10 percent or more within one year 
from separation from service, service connection may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, including a herbicide commonly referred to 
as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between the exposure of humans to an herbicide agent 
and the occurrence of a disease in humans, the Secretary 
shall prescribe regulations providing that a presumption of 
service connection is warranted for that disease.  38 
U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted. See Notice, 72 Fed. Reg. 32,395 
(2007). 

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 
3.303(d).

Factual Background  

The veteran claims that he developed heart disease, 
hypertension, and peripheral neuropathy of the upper and both 
lower extremities due to exposure to Agent Orange as an 
aircraft cargo specialist, when he handled damaged containers 
of Agent Orange while serving at Yokota Air Base in Japan.  

Service personnel records show that the veteran served in the 
United States and in Japan, but not in Vietnam. 

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, diagnosis, or treatment of heart disease, 
coronary artery disease, hypertension, or peripheral 
neuropathy of the upper and lower extremities. 

After service, private medical records, dated in August 2001, 
disclose that the veteran was evaluated for peripheral 
neuropathy.  The veteran stated that the problem began a year 
earlier in the lower extremities and more recently in the 
upper extremities.  

History included coronary artery disease with bypass 
grafting. The pertinent findings were hypertension and 
probable chronic inflammatory demyelinating peripheral 
neuropathy. 

In a statement, dated in December 2006, a retired Captain of 
the U.S. Air Force stated that he had worked with the veteran 
at Yokota Air Base, Japan, and that during that time some 
containers bound for Vietnam had special documentation for 
shipment, e.g., containers of Agent Orange, and that damaged 
containers, requiring repair by the air cargo specialists, 
were a routine occurrence. 

In August 2007, the veteran testified that coronary artery 
disease and hypertension were diagnosed about eight years 
previously and peripheral neuropathy was diagnosed seven 
years previously. 

Analysis 

On the basis of the service medical records neither heart 
disease, coronary artery disease, hypertension, nor 
peripheral neuropathy of the upper and lower extremities was 
affirmatively shown to have been present during service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

And as there is no competent evidence either contemporaneous 
with or after service that  heart disease, coronary artery 
disease, hypertension, or peripheral neuropathy of the upper 
and lower extremities was noted during service, the 
principles of service connection pertaining to chroncity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b) do 
not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

After service, heart disease, coronary artery disease, and 
hypertension were first documented by history in 2001.  In 
August 2007, the veteran testified that coronary artery 
disease and hypertension were first diagnosed in about 1999.  
Peripheral neuropathy with a one-year history of onset was 
first documented by clinical finding in 2001.  

Either by history or by clinical finding, heart disease, 
coronary artery disease, hypertension, and peripheral 
neuropathy were first shown well beyond the one-year 
presumptive period after separation from service in 1974 for 
manifestations of heart disease, coronary artery disease, and 
hypertension, and peripheral neuropathy as chronic diseases 
under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Also there is no competent evidence that relates either heart 
disease, coronary artery disease, hypertension, or peripheral 
neuropathy, first diagnosed after service beyond the 
presumptive period for a chronic disease, to an injury or 
disease of service origin.  38 C.F.R. § 3.303(d).

The remaining questions are whether heart disease, coronary 
artery disease, hypertension, or peripheral neuropathy is 
associated with exposure to Agent Orange and whether or not 
the veteran was exposed to Agent Orange. 

On the first question, heart disease, coronary artery 
disease, hypertension, and peripheral neuropathy are not 
among the listed diseases associated with exposure to Agent 
Orange, for which service connection on a presumptive basis 
is warranted under 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  The currently diagnosed peripheral 
neuropathy is not deemed to be in the list of diseases for 
the reason that it is not shown to be either acute or 
subacute peripheral neuropathy, that is, it is not shown to 
have appeared within weeks or months of any Agent Orange 
exposure.

Furthermore, there is no competent evidence that the 
veteran's current heart disease, coronary artery disease, 
hypertension, and peripheral neuropathy are actually caused 
by exposure to Agent Orange. 

In light of the foregoing, the Board need not reach the 
second question of whether the veteran was actually exposed 
to Agent Orange in Japan because whether or not the veteran 
was exposed to Agent Orange it does not change the outcome as 
none of the veteran's claimed disabilities are listed among 
the diseases associated with exposure to Agent Orange and as 
there is no competent evidence that the claimed disabilities 
are actually caused by exposure to Agent Orange exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e); 
Combee, 34 F.3d 1039.  

For these reasons, the preponderance of the evidence is 
against the claims and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for heart disease, coronary artery 
disease, to include as due to exposure to Agent Orange is 
denied. 

Service connection for hypertension to include as due to 
exposure to Agent Orange is denied. 

Service connection for peripheral neuropathy of the upper and 
lower extremities to include as due to exposure to Agent 
Orange is denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


